                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

 FRANCIS KEMP,

                             Plaintiff,                                                 8:18CV550

          vs.                                                                   AMENDED
                                                                         CASE PROGRESSION ORDER
 BOEHRINGER INGELHEIM
 PHARMACEUTICALS, INC., and
 BOEHRINGER INGELHEIM
 INTERNATIONAL GMBH,

                             Defendants.

       This matter comes before the Court on the parties’ Stipulation (Filing No. 33). After review
of the parties’ Stipulation, the Court finds good cause to grant the requested extensions.
Accordingly,

        IT IS ORDERED that the Stipulation (Filing No. 33) is granted, and the final progression
order is amended as follows:

         1)       The deadlines to complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff:                             March 20, 2020
                            For the defendants:                            April 17, 2020

         2)       The deposition deadline is April 30, 2020.

         3)       The deadline for filing motions to dismiss and motions for summary judgment is
                  May 29, 2020.

         4)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is May 29, 2020.

         5)       The Pretrial Conference is rescheduled before the undersigned magistrate judge
                  for September 4, 2020, at 10:00 a.m., and will be conducted in chambers. The
                  parties’ proposed Pretrial Conference Order and Exhibit List(s) must be emailed to
                  nelson@ned.uscourts.gov, in Word format, by 3:00 p.m. on August 28, 2020.




          1
            While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
6)     The jury trial of this case remains set to commence before Laurie Smith Camp,
       Senior United States District Judge, in Courtroom 2, Roman L. Hruska Federal
       Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on September
       15, 2020, or as soon thereafter as the case may be called, for a duration of fourteen
       (14) trial days. This case is subject to the prior trial of other civil cases that may be
       scheduled for trial before this one. Jury selection will be held at the commencement
       of trial.

7)     Motions in limine shall be filed seven days before the pretrial conference. It is not
       the normal practice to hold hearings on motions in limine or to rule on them prior
       to the first day of trial. Counsel should plan accordingly.

8)     The parties shall comply with all other stipulations and agreements recited in their
       Rule 26(f) planning report that are not inconsistent with this order.

9)     All requests for changes of deadlines or settings established herein shall be directed
       to the undersigned magistrate judge, including all requests for changes of trial dates.
       Such requests will not be considered absent a showing of due diligence in the timely
       progression of this case and the recent development of circumstances, unanticipated
       prior to the filing of the motion, which require that additional time be allowed.

Dated this 12th day of February, 2020.
                                               BY THE COURT:


                                               s/ Michael D. Nelson
                                               United States Magistrate Judge
